Citation Nr: 1606083	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-32 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypercholesterolemia.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension.

6.  Entitlement to an award of additional compensation benefits for a dependent parent prior to June [redacted], 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1983, and from May 1983 to August 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision and April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the RO initially denied the service connection claims on appeal in a July 2008 rating decision.  The Veteran filed a timely notice of disagreement in regard to the service connection claims on appeal in August 2008.  A statement of the case was issued in May 2009, which readjudicated the five service connection issues currently on appeal.  The Veteran then filed two substantive appeals.  In the first, dated in September 2009, the Veteran noted that he was appealing all of the five issues listed in the May 2009 statement of the case.  In a following April 2010 substantive appeal, the Veteran noted that he was only appealing the issues of service connection for hypertension, CAD, and erectile dysfunction.  Subsequent supplemental statements of the case continued to address all five of the Veteran's service connection claims, to include service connection for hearing loss and hypercholesteremia.  The Veteran's most recent August 2015 statement also lists the issues of service connection for hearing loss and hypercholesterolemia.  As such, the Board finds that the claims listed on the title page have not been withdrawn by the Veteran and are properly before the Board for consideration.

Further, on his September 2009 and May 2010 substantive appeals (VA Forms 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an August 2011 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Additionally, in an April 2009 administrative decision, the Veteran was denied entitlement to an award of additional compensation benefits for a dependent parent (i.e., his mother).  The Veteran filed a timely notice of disagreement with the April 2009 administrative decision that same month.  In April 2010, the RO issued a statement of the case, which continued the denial for entitlement to dependency benefits of the Veteran's mother.  Although the Veteran filed two substantive appeals (VA Forms 9) in September 2009 and May 2010, these statements only addressed his claims for service connection for bilateral hearing loss, hypercholesterolemia, hypertension, CAD, and erectile dysfunction.  In other words, the Veteran has not submitted a timely substantive appeal regarding the claim for entitlement to compensation for parental dependency of his mother.  

Further, in a December 2015 brief, the Veteran's representative indicated that, although VACOLS showed that the Veteran's May 2010 VA Form 9 was apparently noted as perfecting an appeal of the denial of parental dependency, the document failed to reflect even a "scintilla of a reference to the issue with which disagreement was expressed; even when liberally read."  In an August 2015 statement, however, the Veteran presented further argument regarding his claim for entitlement to compensation for parental dependency of his mother.  In September 2015, the RO certified the issue to the Board. 

Unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

In this case, the Board finds that VA has essentially waived the time requirements for filing a substantive appeal by certifying the case for appeal.  In other words, the RO treated the Veteran's claim for dependency as if it were part of the Veteran's timely filed substantive appeal; as such, VA has waived any objections it might have had to the timeliness of filing.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. at 42-46.  Accordingly, the Board finds that it has jurisdiction over the matter.

An additional statement was submitted by the Veteran in September 2015 regarding the dependency claim.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed prior to February 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for hypertension; (2) service connection for erectile dysfunction, to include as secondary to hypertension; (3) service connection for CAD, to include as secondary to hypertension; and (4) entitlement to an award of additional compensation benefits for a dependent parent prior to June [redacted], 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA compensation purposes.

2.  Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

3.  The monthly income of the Veteran's mother exceeded $400. 

4.  Evidence that the Veteran's mother had insufficient income to provide for reasonable maintenance has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for hypercholesterolemia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The criteria for additional compensation based upon a dependent parent have not been met.  38 U.S.C.A. §§ 102, 5107 (West 2014); 38 C.F.R. §§ 3.250 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in July 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran has not received a VCAA letter for the issue of whether the Veteran can claim his mother as a dependent; however, the Veteran has also demonstrated actual knowledge by submitting VA Forms 21-509 which included the Veteran's mother's income and expenses.  Further, in an April 2010 statement of the case, the RO provided the Veteran notice as to what evidence was necessary under 38 C.F.R. § 3.250 to establish the claim.  The claim was then readjudicated in an August 2015 supplemental statement of the case.  
 
The Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for bilateral hearing loss in February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provided a complete rationale for the opinion stated. 

As discussed in more detail below, hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection. Accordingly, the Board finds that no further development of the Veteran's claim for service connection for hypercholesterolemia is required.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) would generally apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, the condition of hypercholesterolemia is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, that issue will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that he had hearing loss in service; as such, he maintains that service connection is warranted.  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).
Upon review of all the evidence of record, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.

In a February 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, 10, and 15 respectively.  Speech discrimination in the right ear was 100 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 10, 5, and 10 respectively.  Speech discrimination in the left ear was 100 percent.  

The remaining evidence of record, to include post-service treatment records, do not demonstrate bilateral hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Hypercholesterolemia

The Veteran maintains that he has hypercholesterolemia, or high cholesterol, as a result of service.  

Post-service treatment records reveal that the Veteran has been diagnosed with hypercholesterolemia and is on lipid lowering therapy.  See LabCorp results dated in March 2006; see also February 2009 VA examination (confirming diagnosis of hypercholesterolemia).  

This evidence notwithstanding, the Veteran does not meet the preliminary requirement for service connection, namely showing of a current disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.  In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  See Brammer, 3 Vet. App. 223; and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that the Veteran has also filed a claim for service connection CAD. The Board will address this claim in the remand section below. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Laws Analysis for Compensation Benefits for a Dependent Parent

The Veteran seeks an additional dependent's allowance for his mother prior to June [redacted], 2009, the date of her death.  Specifically, the Veteran maintains that while his mother received Social Security Administration (SSA) benefits along with her husband's annuity income, the Veteran supplemented his mother's income by paying for expenses his mother could not afford.  
The provisions of 38 C.F.R. § 3.250 (2015) govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 (US dollars) for a mother or father not living together; (2) $660 (US dollars) for a mother and father, or remarried parent and spouse, living together; (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1).  Further, where the income exceeds the monthly amounts stated in paragraph (a)(1) of 38 C.F.R. § 3.250, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. 
§ 3.250(a)(2).

If an appellant's parent's income is found to exceed the monthly amounts stated 
38 C.F.R. § 3.250(a)(1), dependency be determined on the facts of the case under the principles outlined in 38 C.F.R. § 3.250(b).  Dependency of a parent will be held to exist if the parent does not have an income sufficient to provide for her reasonable maintenance.  "Reasonable maintenance" includes housing, food, clothing, medical care, as well as items beyond the bare necessities.  "Reasonable maintenance" also includes other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life. 

Upon review of all the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's mother was dependent upon the Veteran for reasonable maintenance.  

In a February 2009 Statement of Dependency of Parents, VA Form 21-509, it was indicated that the mother's income was $1,018 (US dollars) from SSA and $97.01 (US dollars) from an annuity fund, for a total income per month of $1,115.01 (US dollars).  The form further noted that the mother paid the Veteran between $400 and $500 a month to assist with living expenses, such as rent.  

Since the Veteran's mother's income exceeds the monthly amounts stated 38 C.F.R. § 3.250(a)(1), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  

In his April 2009 notice of disagreement, the Veteran clarified his mother's expenses.  Specifically, he noted that his mother paid the following monthly expenses, including: $100 for Medicare; $179 for medical insurance; and $32 for AARP drug plan premiums.  The total monthly expenses were noted to be $311, plus an additional $400 to $500 she paid the Veteran for household expenses, including assisting with mortgage payments.  As such, his mother's total monthly expenses were $811.  As such, the Veteran's mother's income exceeded her expenses.

The Veteran claims that although his mother's income exceeded her expenses, the amount of money she had after her expenses were paid was "ridiculously low" as it relates to cost of living standards.  See Veteran's September 2015 statement.  The ultimate question in this case is whether the Veteran's mother had a dependency upon the Veteran due to insufficient income to provide for her own reasonable maintenance.  Besides the statement by the Veteran that his mother was living with him, there is no evidence that she was relying on the Veteran for financial support. In fact, the Veteran stated in that his mother used part of her income ($400 to $500) to contribute to the Veteran's living expenses, including mortgage payments.  See January 2009 and February 2009 statements.  

For these reasons, the evidence weighs against a finding that the Veteran's mother  was dependent on him for reasonable maintenance.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an award of additional compensation benefits for a dependent parent prior to June [redacted], 2009.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypercholesterolemia is denied.

Entitlement to additional compensation based upon a dependent parent is denied.


REMAND

Hypertension

The Veteran maintains that his currently diagnosed hypertension first manifested in service and is therefore related to service.

The evidence includes a July 2009 statement from Dr. Lindow, one of the Veteran's treating physicians.  In his statement, Dr. Lindow noted that he had been treating the Veteran for CAD, diabetes, and hypertension.  It was noted that the Veteran's hypertension was first noted by his office in January 1996.  Dr. Lindow also stated that, at the time of his service separation physical examination, the Veteran's blood pressure was at a "pre-hypertensive level, 138/84."  Dr. Lindow further noted that the Veteran was not seen again by a doctor and did not have his blood pressure measured until first seen at his office.  Dr. Lindow then stated that, considering that the Veteran's blood pressure was 200/102 by the time he first measured it, the likelihood was "high" that within the year following service separation the Veteran's blood pressure "could have already reached its frankly hypertensive
levels."

The July 2009 statement from Dr. Lindow suggests some indication that the Veteran's hypertension may have become manifest to a compensable degree within one year of service separation.  

Also, service treatment records dated in March 1987 reveal blood pressure readings of 134/86 (sitting), 146/88 (lying), and 138/86 (standing).  In the May 1991 service separation examination report, the Veteran's blood pressure measured at 138/84.  

The Veteran has not been afforded a VA examination to specifically address whether his hypertension first manifested in service (or to a compensable degree within one year of service separation).  As such, the Board finds that an examination and medical opinion should be obtained.

Erectile Dysfunction and CAD

The Veteran maintains that he has erectile dysfunction as a result of his hypertension, to include the medications prescribed for hypertension.  See Veteran's statement dated August 2015.  The Veteran also maintains that his CAD is secondary to his hypertension.  Id. 

The February 2009 VA examiner noted that the Veteran's hypertension and medication for hypertension were significant risk factors for his erectile dysfunction.  Moreover, the VA examiner stated that a risk factor for CAD was hypertension, which was considered to be a disease process.  

As such, the Board finds that the claims for service connection for erectile dysfunction and service connection for CAD are inextricably intertwined with the claim for service connection for hypertension.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, both claims must be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's hypertension.  After reviewing all pertinent documents in the record and obtaining a complete medical history from the Veteran, the examiner should address the following:

 (a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed hypertension was incurred in or is otherwise related to service?  

(b)  Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's hypertension manifested to a compensable degree within one year of service.  The examiner is asked to discuss service treatment records and the July 2009 statement from 
Dr. Lindow.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reasons why.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


